Citation Nr: 0944033	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  04-24 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 20 percent for degenerative disc disease of the cervical 
spine.  

2.  Entitlement to an increased initial evaluation in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine.  

3.  Entitlement to an increased initial evaluation in excess 
of 30 percent for headaches.  

4.  Entitlement to a compensable evaluation for thoracic 
outlet syndrome of the right upper extremity.  

5.  Entitlement to a compensable evaluation for thoracic 
outlet syndrome of the left upper extremity.  

6.  Entitlement to an increased evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for blackouts.  

8.  Entitlement to service connection for temporomandibular 
joint disorder (TMJ).  

9.  Entitlement to service connection for a disability 
manifested by an enlarged left kidney.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 
1985 and from March 1990 to October 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1999 and January 2003 rating decisions 
of the Seattle, Washington, and Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Offices (ROs).  During the 
course of the appeal, the Veteran's claims file was 
permanently transferred to the RO in Boise, Idaho; hence, 
that RO now has jurisdiction over the claims on appeal.  

In November 2007, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected 
degenerative disc disease of the cervical spine is manifested 
subjectively by complaints of pain with limitation of motion, 
but objectively, no evidence of severe limitation of motion, 
forward flexion to 15 degrees, or ankylosis of the cervical 
spine.  

3.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected 
degenerative disc disease of the lumbar spine is manifested 
subjectively by complaints of pain with limitation of motion, 
but objectively, no evidence of severe limitation of motion, 
forward flexion of 30 degrees or less, or ankylosis of the 
thoracolumbar spine.  

4.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected headaches 
are manifested subjectively by weekly prostrating headaches, 
but are not very frequent or productive of severe economic 
inadaptability.  

5.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected thoracic 
outlet syndrome of the right and left upper extremities is 
manifested subjectively by radicular-type symptoms, but 
objectively, no signs of neurological abnormalities or 
paralysis of the middle radicular group.  

6.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected GERD is 
manifested subjectively by complaints of heartburn without 
objective findings of recurrent epigastric distress with 
dysphagia and regurgitation, which is accompanied by 
substernal, arm, or shoulder pain productive of considerable 
impairment of health.  

7.  The competent evidence of record does not demonstrate a 
current diagnosis of blackouts.  

8.  The competent evidence of record does not demonstrate a 
current diagnosis of temporomandibular joint disorder.  

9.  The competent evidence of record does not demonstrate a 
current diagnosis of a disability manifested by an enlarged 
left kidney.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & West Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5290, 5293 (2002), Diagnostic 
Codes 5242, 5243 (2009).  

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & West Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293 (2002), Diagnostic 
Codes 5242, 5243 (2009).  

3.  The criteria for an initial evaluation in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8100 (2009).

4.  The criteria for a compensable evaluation for thoracic 
outlet syndrome of the right upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 
8799-8711 (2009).

5.  The criteria for a compensable evaluation for thoracic 
outlet syndrome of the left upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 
8799-8711 (2009).

6.  The criteria for an evaluation in excess of 10 percent 
for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.114, Diagnostic Codes 7399-7346 (2009).

7.  Blackouts were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

8.  A temporomandibular joint disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).  

9.  A disability manifested by an enlarged left kidney was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Increased Rating Claims

The Veteran asserts that he warrants evaluations in excess of 
those that have been assigned to his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims on appeal.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Degenerative Disc Disease of the Cervical and Lumbar Spine

The Veteran's service-connected cervical and lumbar spine 
disabilities are currently evaluated as 20 percent disabling 
each, under Diagnostic Codes 5290 and 5292.  The Veteran 
asserts that the severity of his service-connected back 
disabilities warrant higher evaluations.  

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised, effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454- 
458 (Aug. 27, 2003).  These changes are listed under 
Diagnostic Codes 5235 to 5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  The 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  In addition, associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.  

Prior to September 2002, Diagnostic Code 5290 pertained to 
limitation of motion of the cervical spine.  A rating of 10 
percent was warranted for slight limitation of motion of the 
cervical spine; a 20 percent rating was warranted for 
moderate limitation of motion of the cervical spine; and a 30 
percent rating was warranted for severe limitation of motion 
of the cervical spine.  See 38 C.F.R. Part 4, Diagnostic Code 
5290 (2002).  

Diagnostic Code 5292 pertained to limitation of motion of the 
lumbar spine.  A rating of 10 percent was warranted for 
slight limitation of motion of the lumbar spine; a 20 percent 
rating was warranted for moderate limitation of the lumbar 
spine; and a 40 percent rating was warranted for severe 
limitation of the lumbar spine.  See 38 C.F.R. Part 4, 
Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5293, intervertebral disc syndrome was 
evaluated as noncompensable when postoperative and cured; 10 
percent disabling when mild; 20 percent when moderate with 
recurring attacks; 40 percent disabling when severe with 
recurring attacks and intermittent relief; and 60 percent 
disabling when pronounced with persistent symptoms compatible 
with sciatic neuropathy, characteristic pain, demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc and with little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the Veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  The criteria are as follows, in part:

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months - 60 percent disabling.

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months - 40 percent disabling.

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months - 20 percent disabling.

With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.  

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine - 30 percent disabling.  

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
- 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Id.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a 
specified effective date without provision for retroactive 
application may not be applied prior to the effective date.  
As of that effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the criteria for disability 
evaluations in excess of 20 percent for both service-
connected cervical and lumbar spine disabilities have not 
been met.  This is evident by the range of motion findings 
shown at the three VA examinations of record.  At the August 
1999 VA examination, range of motion of the cervical spine 
was flexion to 50 degrees, extension to 60 degrees, right 
lateral flexion to 40 degrees, left lateral flexion to 40 
degrees, right rotation to 50 degrees, and left rotation to 
50 degrees.  There was noted pain throughout all motions.  
The lumbar spine flexion was to 75 degrees, extension to 25 
degrees, right lateral flexion to 35 degrees, left lateral 
flexion to 35 degrees, right rotation to 30 degrees, and left 
rotation to 30 degrees.  It was reported that the Veteran 
experienced pain with right rotational and left lateral 
motions.  At the second VA examination in August 2000, range 
of motion testing of the cervical spine revealed flexion to 
64 degrees, extension to 58 degrees, left lateral flexion to 
26 degrees, right lateral flexion to 36 degrees, right 
rotation to 80 degrees, and left rotation to 80 degrees.  
Lumbar flexion was to 66 degrees, extension to 18 degrees, 
left lateral flexion to 37 degrees, and right lateral flexion 
to 28 degrees.  Finally, the May 2009 VA examination report 
indicates that range of motion testing of the cervical spine 
showed flexion to 40 degrees, extension to 40 degrees, left 
lateral flexion to 30 degrees, right lateral flexion to 30 
degrees, right rotation to 60 degrees, and left rotation to 
60 degrees.  There was also objective evidence of pain on 
active range of motion testing.  Thoraco-lumbar spine range 
of motion testing revealed flexion to 60 degrees, extension 
to 30 degrees, left lateral flexion to 30 degrees, right 
lateral flexion to 30 degrees, right rotation to 30 degrees, 
and left rotation to 30 degrees.  Again, the VA examiner 
noted that there was objective evidence of pain on active 
range of motion testing.  

While the Veteran has limitation of motion, the clinical 
findings fall short of being characterized as severe.  
Despite his continued complaints of pain, the Veteran has 
consistently demonstrated forward flexion and extension of 
the cervical spine to at least 22.5 degrees (the middle 
ranges of normal) and at least to 45 and 15 degrees (middle 
ranges of normal), respectively for flexion and extension of 
the lumbar spine.  In addition, at all three VA examinations, 
the Veteran's combined range of motion was more than half of 
the combined range of motion for the cervical and lumbar 
spine, and on one occasion even exceeded the normal combined 
range of motion for the cervical spine.  In this case, 
assigning the maximum rating for essentially half the normal 
range of motion would not be appropriate.  Thus, given the 
general lack of significant clinical findings showing severe 
limitation of motion of the cervical and lumbar spine, 
increased ratings for the Veteran's service-connected back 
disabilities are not warranted under the former criteria, 
Diagnostic Codes 5290 and 5292.  

Consideration has also been given to whether any other 
applicable diagnostic codes under the former criteria provide 
a basis for a higher rating for the Veteran's service-
connected back disabilities.  However, there is no clinical 
evidence reflecting that his entire spine, including the 
lumbar and cervical sections, is ankylosed.  As previously 
noted, the Veteran demonstrated motion in every direction at 
all three VA examinations, precluding a finding of ankylosis 
of the entire spine and in the cervical and lumbar sections.  
Thus Diagnostic Codes 5286, 5287, and 5289 under the former 
criteria are not for application.  

Although the Veteran reported to the examiner at the May 2009 
VA examination that he has radiating pain to his arms, right 
buttocks, and right thigh, there is no evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief or pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, demonstrable muscle spasm, 
or other neurological findings appropriate to the site of the 
diseased disc and with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  In August 1999 
although palpation of the pulse with the hand down 
disappeared on the left with the arm raised above the head 
and was distinctly diminished on the right above the head 
raising, the Veteran's symptoms still were not indicative of 
severe or pronounced intervertebral disc syndrome.  In fact, 
on examination neurological examination revealed cranial 
nerves II-XII were intact and symmetric.  Motor strength was 
5/5 in the upper and lower extremities.  Deep tendon reflexes 
were intact and symmetric, and no gross sensory abnormality 
was appreciated.  Further, essentially the same neurological 
clinical picture was illustrated on VA examinations in 
September 2000 and in May 2009.  Thus an increased rating in 
this regard is not warranted.

Under the current schedular criteria, the Board notes that a 
higher rating is not warranted.  As reported in the September 
2000 VA examination report, the Veteran has degenerative disc 
disease of the cervical and lumbar spine.  As such, in order 
for the Veteran to achieve the next-higher evaluation, he 
must demonstrate one of the following: forward flexion of the 
cervical spine 15 degrees or less; favorable ankylosis of the 
entire spine; unfavorable ankylosis of the entire cervical 
spine; forward flexion of the thoracolumbar spine 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.  As noted above, range of motion testing at all three 
VA examinations reflected forward flexion to 50 degrees, 64 
degrees, and 40 degrees for the cervical spine, and 75 
degrees, 66 degrees, and 60 degrees for the thoracolumbar 
spine.  Moreover, as the Veteran demonstrated movement of the 
spine at forward flexion, backward extension, lateral 
flexion, and rotation, during all three VA examinations, 
there is no evidence of the Veteran having ankylosis of the 
cervical or thoracolumbar spine.  Therefore, a rating in 
excess of 20 percent cannot be awarded for the Veteran's 
service-connected cervical and lumbar spine disabilities 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The Board notes that the revised schedule provides for a 
separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  At 
the August 1999 VA examination, the examiner stated that the 
neurologic examination was intact and symmetric.  Motor 
strength was 5/5 flexion and extension in the proximal and 
distal motor groups of the upper and lower extremities.  
There was no gross sensory abnormality and deep tendon 
reflexes at C5, C6, C7, L4, and S1 were intact and symmetric.  
Similarly, the September 2000 VA examiner stated that cranial 
nerves II through XII were intact, with motor strength 5/5 
bilaterally.  It was also reported that sensory to light 
touch, proprioception, and vibratory sense was intact 
bilaterally.  Finally, motor, sensory and reflex testing 
conducted during the May 2009 VA examination reflected active 
movement against full resistance, along with sensory 
mechanisms and reflexes being normal.  There were no signs of 
total paralysis, impaired sensory mechanisms, or the absence 
of reflexes.  The Board also notes that the Veteran reported 
symptoms of urinary hesitancy and dribbling at the August 
2000 VA examination, but the VA examiner concluded that the 
symptoms indicate more of a "bladder/prostate disorder."  
Thus, in this case, the medical evidence of record does not 
show associated objective neurologic abnormalities of bowel 
and bladder impairment so that a separate neurological 
disability rating, as it applies to his service-connected 
cervical and lumbar spine disabilities is warranted.  

A higher rating is also not warranted under Diagnostic Code 
5243 for intervertebral disc syndrome.  The August 1999 and 
August 2000 VA examination reports contain no mention of 
whether the Veteran experiences incapacitating episodes with 
his service-connected cervical and lumbar spine disabilities.  
However, at the most recent VA examination in May 2009, he 
denied having incapacitating episodes of the spine.  There is 
no indication that bed rest has been prescribed by a 
physician, and more importantly, no physician has diagnosed 
the Veteran with intervertebral disc syndrome.  Further, an 
evaluation in excess of 20 percent is not warranted based on 
the frequency of physician prescribed incapacitating episodes 
as contemplated by Diagnostic Code 5243.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  At the 
August 1999 VA examination, the Veteran complained of daily 
worsening of low back and cervical pain.  He explained at the 
August 2000 VA examination that his low back pain is worse 
when bending over at the waist, sitting in a chair for more 
than 10 minutes, walking on level ground for more than 20 
minutes, or when walking up an incline.  He further added 
that his cervical spine pain radiates to his paracervical 
muscles daily, which also causes numbness in his arm.  The 
cervical spine pain is worse with flexion of his neck, 
sitting in a neutral position, sitting for greater than 30 
minutes, or quick neck movements.  Finally, at the May 2009 
VA examination, the Veteran complained of sharp, dull pain in 
the cervical spine region and low back.  He described the 
pain in the cervical spine as moderate, daily pain lasting 
for hours and radiating to the arms.  The low back pain was 
reported as being daily, mild, lasting for hours, and often 
radiating to the right buttocks and thigh.  He informed the 
VA examiner of moderate spinal flare-ups, which occur weekly 
and lasting for hours.  The flare-ups are often precipitated 
by activity and alleviated by rest, non-steroidal anti-
inflammatory drugs (NSAIDs), and exercise.  

The Board acknowledges the Veteran's complaints of daily 
pain, but when viewed in conjunction with the medical 
evidence, his complaints do not tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  This is 
supported by the May 2009 VA examiner's assertion that the 
Veteran service-connected back disabilities demonstrates 
limited range of motion and pain, but no additional 
limitations after three repetitions of range of motion 
testing.  There is no indication that pain, due to the 
Veteran's disabilities have caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  
The degree of limitation of motion is contemplated in the 
current rating.  Therefore, the Board finds that the holding 
in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not provide a basis for higher ratings.  
The Board notes that the Veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for degenerative disc disease of the cervical and 
lumbar spine, and that in such cases, the Board must consider 
whether staged ratings should be assigned based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, there is no evidence that there have been changes 
in the Veteran's medical status regarding his service-
connected back disabilities.  Therefore, his overall back 
disabilities have not changed and uniform ratings are 
warranted.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected degenerative 
disc disease of the cervical and lumbar spine, warrant any 
more than 20 percent evaluations currently assigned, and the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  




Headaches

The Veteran contends that his service-connected headaches 
warrant a higher disability rating.  

The Veteran's service-connected headaches are currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  The Board 
notes that while the Veteran's service-connected headaches 
are noted as being rated under Diagnostic Code 5290 in the 
May 2000 Statement of the Case (SOC), in its analysis, the RO 
refers to the criteria for migraines, Diagnostic Code 8100.  
Hence, Diagnostic Code 8100 is the appropriate code for the 
Veteran's service-connected headaches.  

Applying the criteria to the facts of this case, the Board 
finds no basis to assign the next-higher 50 percent 
disability evaluation for the Veteran's service-connected 
headaches.  At the outset, there is no medical evidence that 
his headaches cause very frequent completely prostrating and 
prolonged attacks, as required for a 50 percent disability 
evaluation.  In this regard, at the August 1999 VA 
examination, the Veteran reported nearly daily headaches with 
one to two "spiking headaches" per week.  He described the 
headaches as beginning in the base of the neck and radiating 
into the vertex and temporal regions, which are somewhat 
relieved by taking Motrin.  The Veteran reiterated having 
daily headaches with varying severities at the August 2000 VA 
examination, but denied any functional loss associated with 
the headaches.  The May 2009 VA examiner noted that the 
headaches occurred weekly, often lasting for hours, with less 
than half of the attacks being prostrating.  

As such, the medical evidence establishes the Veteran's 
headaches as being completely prostrating with prolonged 
attacks, but equally significant, the May 2009 VA examiner 
opined that "[l]ess than half of the attacks are 
prostrating."  There are simply no objective findings that 
he suffers very frequent completely prostrating and prolonged 
attacks, even acknowledging they are severe in nature.  While 
monthly prostrating attacks are sufficient to meet the 
criteria for his current 30 percent assignment under 
Diagnostic Code 8100, this does not provide a basis for the 
next-higher 50 percent rating.  

Even assuming for the sake of argument, though not conceding, 
that the Veteran's headaches are characterized by very 
frequent prostrating and prolonged attacks, there is still 
simply no evidence that they have resulted in severe economic 
inadaptability, an essential element for the next-higher 50 
percent rating under Diagnostic Code 8100.  Although the May 
2009 VA examiner opined that the Veteran's headaches have a 
moderate effect on the usual daily activities and unable to 
sustain a labor intensive job, he concluded that the Veteran 
could be retrained for employment purposes.  Thus, the Board 
finds no evidence indicating his headaches cause severe 
economic inadaptability.  Therefore, the preponderance of the 
evidence is against finding that a disability evaluation 
higher than 30 percent for headaches is warranted.

In this case, as noted above, the Veteran's symptoms are not 
productive of, or consistent with, the criteria for the next-
higher rating.  The Veteran's symptoms associated with his 
service-connected headaches do not more nearly exhibit the 
symptoms required to warrant the next higher evaluation, and 
any worsening or increase in severity throughout the pendency 
of this appeal remains contemplated by the 30 percent rating 
now in effect.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the current 30 percent evaluation 
contemplates; however, the objective medical evidence does 
not support the contentions for a higher evaluation.  The 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 30 percent for 
headaches, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

Thoracic Outlet Syndrome of the Right and Left Upper 
Extremities  

The Veteran contends that compensable ratings are warranted 
for his service-connected thoracic outlet syndrome of the 
right and left upper extremities.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Veteran's service-connected thoracic outlet syndrome of 
the right and left upper extremities are currently rated 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8799-8711.  See 38 
C.F.R. § 4.27 (A hyphenated code is used when a rating under 
one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation).  
Diagnostic Code 8799 code represents an unlisted disability 
of the peripheral nerves.  Diagnostic Code 8711 provides the 
rating criteria for paralysis of the middle radicular groups, 
and therefore neuralgia is one of those nerves.  Complete 
paralysis of the nerves, which is rated as 70 percent 
disabling for the major arm, and as 60 percent disabling for 
the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of 
abduction and rotation of the arm, flexion of the elbow, and 
complete loss or severe limitation of extension of the wrist.  
Disability ratings of 20 percent, 40 percent and 50 percent 
are assignable for incomplete paralysis which is mild, 
moderate or severe in degree, for the major arm, and as 20 
percent, 30 percent, and 40 percent, for the minor arm, 
respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8711 
(2009).  The evidence shows that the Veteran is right-handed, 
and thus the ratings for the dominant (major) arm apply to 
the right upper extremities.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected thoracic outlet syndrome of the 
right and left upper extremities does not warrant compensable 
ratings under Diagnostic Codes 8799-8711.  Although the 
Veteran complained of "radicular-type" symptoms into his 
bilateral upper extremities primarily affecting the right 
shoulder and both wrists at the August 1999 VA examination, 
as well as numbness of the upper extremities at the August 
2000 VA examination, there is no objective medical evidence 
of any neurological abnormalities associated with the right 
and left upper extremities.  As noted in the August 2000 VA 
examination report, the VA examiner acknowledged the 
Veteran's reports of numbness in his upper extremities, but 
stated that the neurologic examination was within normal 
limits.  Similarly, at the most recent VA examination in May 
2009, motor examination testing revealed active movement 
against full resistance with no evidence of total paralysis 
involving the musculocutaneous, radial, median, and ulnar 
nerves.  Additionally, sensory examination testing of the 
upper extremities was normal for vibration, pain, light 
touch, position, and sense.  The VA examiner also noted that 
there was no location of abnormal sensation, and peripheral 
nerve testing reflected normal bilateral bicep reflexes, 
bilateral triceps reflexes, bilateral brachioradialis 
reflexes, and bilateral finger jerk.  The Board also notes 
that the May 2009 VA examiner concluded that there was no 
evidence of thoracic outlet syndrome of the right and left 
upper extremities but rather carpal tunnel syndrome, as 
indicated by electromyography (EMG) testing.  As there is no 
objective evidence suggesting a mild incomplete paralysis of 
the middle radicular group, a compensable rating is not 
warranted under Diagnostic Code 8711 for the Veteran's 
service-connected thoracic outlet syndrome of the upper right 
and left extremities.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has also considered whether the Veteran is entitled 
to a "staged" rating for his service-connected thoracic 
outlet syndrome of the right and left upper extremities as 
the Court indicated can be done in this type of case.  See 
Hart v. Mansfield, supra.  However, upon reviewing the 
longitudinal record in this case, we find that at no time 
during the rating period on appeal has the service-connected 
thoracic outlet syndrome of the right and left upper 
extremities been more disabling than as currently rated under 
the present decision.  

The Veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the Veteran's belief 
that his service-connected disabilities have worsened; 
however, the objective clinical findings do not support his 
assertions for the reasons stated above.  As the 
preponderance of the evidence is against the Veteran's claims 
for compensable ratings for thoracic outlet syndrome of the 
right and left upper extremities, the benefit-of-the-doubt 
doctrine is not for application, and an increased rating must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55.  

Gastroesophageal Reflux Disease (GERD)

The Veteran contends that his service-connected GERD warrants 
a higher rating.  In an August 2000 personal statement, the 
Veteran explained that although he takes prescribed 
medication for his GERD and avoids spicy and acidic foods, he 
endures daily acid in his throat.  He asserts that his 
service-connected disability is worse than the current 
evaluation contemplates.  

The Veteran's service-connected GERD is currently evaluated 
as 10 percent disabling by analogy pursuant to 38 C.F.R. § 
4.114, Diagnostic Codes 7399-7346.  The use of Diagnostic 
Code 7399 represents an unlisted disability that required 
rating by analogy to one of the disorders rated under 38 
C.F.R. § 4.114.  Under Diagnostic Code 7346 for hiatal 
hernia, 10 percent evaluation is warranted when the evidence 
shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

Weight loss is a criterion for a disability rating higher 
than currently assigned for the Veteran's gastrointestinal 
disorder under Diagnostic Codes 7304 and 7346.  For purposes 
of evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.

Based on a review of the evidence, the Board finds that an 
increased rating is not warranted for the Veteran's service-
connected GERD.  In this regard, the Veteran admitted to 
experiencing episodic nausea and daily heartburn as noted in 
the August 1999 and May 2009 VA examination reports, 
respectively; however, there is no evidence of dysphagia, 
pyrosis, regurgitation, or substernal, arm ,or shoulder pain 
productive of considerable impairment of health.  
Furthermore, no doctor of record has suggested that the 
Veteran's GERD has considerably impaired his health.  Thus, 
the Board finds that the Veteran does not satisfy the 
criteria for the next-higher 30 percent disability evaluation 
under Diagnostic Code 7346 and an increased rating is not 
warranted.  

The Board also finds that staged ratings are not warranted 
here, as the degree of impairment due to his service-
connected GERD has not varied significantly during the appeal 
period.  See Hart v. Mansfield, supra.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected GERD, warrants 
any more than a 10 percent evaluation, and the benefit-of-
the-doubt rule is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Extraschedular Consideration

The Board notes that an extraschedular evaluation is not for 
consideration.  There is no indication that the schedular 
criteria are inadequate to evaluate the Veteran's service-
connected disabilities.  The evidence does not establish that 
his service-connected back disabilities, headaches, thoracic 
outlet syndrome of the right and left upper extremities, and 
headaches cause marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the Veteran's service-
connected disabilities necessitate frequent periods of 
hospitalization.  In light of the foregoing, the Veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

B.  Service Connection Claims

The Veteran contends that service connection is warranted for 
his blackouts, temporomandibular joint disorder (TMJ), and a 
disability manifested by an enlarged kidney.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for blackouts, temporomandibular 
joint disorder (TMJ), and a disability manifested by an 
enlarged left kidney.  The Board acknowledges a January 1998 
report of medical history stating that the Veteran 
experienced blackouts as a child, with the last episode 
occurring in 1981.  However, and more importantly, based upon 
the evidence in the claims file, no current diagnoses for the 
claimed disorders have been entered.  In fact, at the August 
1999 VA examination, the Veteran complained of loss of 
consciousness associated with his service-connected 
headaches, but the VA examination report contains no 
diagnosis of blackouts.  The Veteran also informed the VA 
examiner that he suffers from TMJ disorder with complaints of 
episodic right jaw pain after prolonged chewing.  Examination 
of the Veteran's mouth revealed an inter-incisor distance of 
42 millimeters without deviation and no subluxation in either 
temporomandibular joint.  The VA examiner concluded that the 
examination was normal for the temporomandibular joints.  
Finally, at the VA examination, there was an "[i]ncidental" 
finding of an asymptomatic enlarged left kidney.  The VA 
examiner stated that the Veteran complained of no 
cerebrovascular tenderness, and he has not undergone any 
further diagnostic testing for the left kidney.  Otherwise, 
post service treatment records, including August 2000, 
September 2000, and May 2009 VA examination reports, contain 
no diagnosis for blackouts, a disability manifested by an 
enlarged left kidney, or TMJ disorder.  

The Veteran was informed in December 2007, that he must have 
evidence of a current disability for his claimed disorders.  
He has not presented any such evidence nor has he provided 
any information as to where VA could obtain such evidence.  
Since there is no competent medical evidence of any current 
"disability," service connection cannot be granted.  The 
Court has held that a condition or injury occurred in-service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.)  

The Board does not doubt the sincerity of the Veteran's 
beliefs that he has blackouts, TMJ disorder, and a disability 
manifested by an enlarged left kidney.  Although the Veteran 
is competent to describe symptoms observable to a lay person, 
he is without the appropriate medical training and expertise 
to offer an opinion on a medical matter, to include the 
diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claims of 
service connection for blackouts, temporomandibular joint 
disorder (TMJ), and a disability manifested by an enlarged 
left kidney, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In regards to the Veteran's claims on appeal, the Board finds 
that VA informed the Veteran that in order to substantiate a 
claim for service connection, the evidence needed to show he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  VA also informed the 
Veteran that he must provide medical or lay evidence 
demonstrating a worsening of his disability and the impact on 
his employment and daily life in order to substantiate a 
claim for increased rating.  See the December 2007 VCAA 
letter.  The letter also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letter stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the December 2007 letter to the Veteran included the 
type of evidence necessary to establish disability ratings 
and effective dates for the disabilities on appeal.  Although 
this notice was not issued before the rating decisions on 
appeal, the Veteran has not been prejudiced, as the Veteran's 
pending claims are denied.  A supplemental statement of the 
case (SSOC) was also issued to him in July 2009 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
February 2000 to May 2000, and private medical records dated 
March June 2000.  The Board notes that the evidence of record 
indicated that the Veteran was in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
RO requested SSA records in December 2007; however, SSA 
responded in April 2008 that they were unable to locate his 
records.  The Veteran was also provided VA examinations in 
connection with his increased rating claims, which are found 
to be adequate for rating purposes.  The examiners reviewed 
the Veteran's medical history, recorded pertinent examination 
findings, and provided conclusions with supportive rationale.  
The Board finds that the VA examination reports are 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Regarding the Veteran's service connection claims, VA medical 
examinations and opinions are not needed.  There is no 
evidence of current disabilities for the Veteran's claimed 
blackouts, TMJ disorder, and a disability manifested by an 
enlarged kidney.  Further, there is no competent and credible 
evidence suggesting a nexus between the Veteran's claimed 
disorders and service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  No further action in this regard is needed.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328


ORDER

Entitlement to an increased initial evaluation in excess of 
20 percent for degenerative disc disease of the cervical 
spine is denied.  

Entitlement to an increased initial evaluation in excess of 
20 percent for degenerative disc disease of the lumbar spine 
is denied.  

Entitlement to an increased initial evaluation in excess of 
30 percent for headaches is denied.  

Entitlement to a compensable evaluation for thoracic outlet 
syndrome of the right upper extremity is denied.  

Entitlement to a compensable evaluation for thoracic outlet 
syndrome of the left upper extremity is denied.  

Entitlement to an increased evaluation in excess of 10 
percent for gastroesophageal reflux disease is denied.  




Entitlement to service connection for a disability manifested 
by blackouts is denied.  

Entitlement to service connection for temporomandibular joint 
disorder is denied.  

Entitlement to service connection for a disability manifested 
by an enlarged left kidney is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


